Case 19-07645   Doc 2   Filed 03/19/19   Entered 03/19/19 12:44:40   Desc Main
                           Document      Page 1 of 8
Case 19-07645   Doc 2   Filed 03/19/19   Entered 03/19/19 12:44:40   Desc Main
                           Document      Page 2 of 8
Case 19-07645   Doc 2   Filed 03/19/19   Entered 03/19/19 12:44:40   Desc Main
                           Document      Page 3 of 8
Case 19-07645   Doc 2   Filed 03/19/19   Entered 03/19/19 12:44:40   Desc Main
                           Document      Page 4 of 8
Case 19-07645   Doc 2   Filed 03/19/19   Entered 03/19/19 12:44:40   Desc Main
                           Document      Page 5 of 8
Case 19-07645   Doc 2   Filed 03/19/19   Entered 03/19/19 12:44:40   Desc Main
                           Document      Page 6 of 8
Case 19-07645   Doc 2   Filed 03/19/19   Entered 03/19/19 12:44:40   Desc Main
                           Document      Page 7 of 8
Case 19-07645   Doc 2   Filed 03/19/19   Entered 03/19/19 12:44:40   Desc Main
                           Document      Page 8 of 8
